Citation Nr: 0108996	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-03 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with degenerative changes, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for mechanical low back pain with 
degenerative changes.

When the veteran testified at a hearing before a member of 
the Board in January 2001, she raised the issue of 
entitlement to service connection for loss of bladder control 
secondary to service-connected mechanical low back pain with 
degenerative changes.  This issue has not yet been addressed 
by the RO and is referred for appropriate action.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  That 
action should include, among other things, scheduling the 
veteran for a VA examination.  This is so because the medical 
evidence of record is inadequate for determining whether a 
rating in excess of 20 percent for service-connected 
mechanical low back pain with degenerative changes is 
warranted.  In this case, when the veteran testified at a 
hearing before a member of the Board in January 2001, she 
indicated that her low back problems had worsened since the 
most recent VA examination.  Given the veteran's argument 
that she experiences chronic low back pain, numbness, and 
radiating pain, further evidentiary development is required.  
This is so because the criteria for rating disc disease are, 
at least in part, based on loss of range of motion, and 
therefore require application of 38 C.F.R. §§ 4.40, 4.45 
(2000).  VAOPGCPREC 36-97 (Dec. 12, 1997).

The significance of the rule as enunciated in VAOPGCPREC 36-
97 is that VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Presumably, this means that, in 
a case where the rating is set in accordance with Diagnostic 
Code 5293, an examiner must equate functional losses due to 
pain, etc., to the sort of debility contemplated by the 
criteria in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  
Such evidence has not been previously obtained in the 
development of the veteran's case.  The Board finds that the 
May 1998 VA examination report is inadequate for rating 
purposes because the examiner did not undertake such a 
DeLuca-type assessment.  In short, the veteran's current 
disability picture remains unclear regarding the extent to 
which she experiences functional loss beyond that 
demonstrated by objective clinical findings.  Therefore, a 
remand is required for a new examination.

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When she testified 
in January 2001, the veteran indicated that she had seen Dr. 
Rahman Mahfuzer in January 2001 and had had magnetic 
resonance imaging (MRI) and a computerized tomography (CT) 
scan.  The veteran also testified that she was receiving 
treatment at a VA hospital and had been treated at its 
emergency room.  A review of the record reveals that these 
records have neither been requested nor associated with the 
claims file; yet, such records may be pertinent to the 
veteran's claim.  (VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).)  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made a part of the claims file, a remand is required.  
See Bell, supra.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
her service-connected low back disability 
that has not already been made part of 
the record, including private and VA 
treatment records identified at the 
veteran's January 2001 hearing, if any, 
and ensure that all pertinent records of 
private and VA treatment have been 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for VA orthopedic 
and neurologic examinations to assess the 
severity of her service-connected 
mechanical low back pain with 
degenerative changes.  The claims folder, 
along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to the 
examiner(s) for review.  The rationale 
for all opinions should be explained in 
detail.  The examiner(s) should provide 
findings applicable to the pertinent 
rating criteria (including a discussion 
of the frequency of symptoms compatible 
with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).  The examiner(s) should 
conduct range of motion studies on the 
low back.  The examiner(s) should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc. and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating under 
Diagnostic Code 5293.  If so, the 
examiner(s) should so state.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2000) 
and explain the effect of this regulation 
on the veteran's claim for an increase.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


